Exhibit 10.1 INVESTOR RIGHTS AGREEMENT This Investor Rights Agreement (this “Agreement”) is made and entered into as of December 23, 2009, among Charleston Basics, Inc., a Delaware corporation (the “Company”), and the investors signatory hereto. WHEREAS, concurrent with or immediately prior to the execution of this Agreement, the Company, Paragon Capital LP, a Delaware limited partnership (the “Lead Investor”) and certain other investors introduced by Paragon (the “Paragon Introduced Investors”) entered into that certain Securities Purchase Agreement to which a form of this Agreement is annexed as Exhibit D (the “Purchase Agreement”), pursuant to which the Lead Investor and/or the Paragon Introduced Investors have invested an aggregate of $1,500,000 in an offering of the Company’s securities, pursuant to the provisions of the Purchase Agreement (the “Offering”); WHEREAS, the Lead Investor and/or the Paragon Introduced Investors have purchased the Securities, including shares of the Company’s Preferred Stock and the Warrants, pursuant to the terms and conditions of the Purchase Agreement; WHEREAS, certain other investors (the “Secondary Investors”) may also purchase Securities in the Offering, pursuant to a securities purchase agreement substantially similar to the Purchase Agreement, which with the Purchase Agreement shall be referred to hereafter as the “Purchase Agreements,” and such Secondary Investors also will execute and be parties to this Agreement and shall collectively sometimes be referred to hereafter collectively with the Lead Investor and the Paragon Introduced Investors as the “Investors” and each individually as an “Investor”); WHEREAS, the Company has agreed to provide certain additional rights to the Investors or their permitted assignees, to the extent that such Persons continue to be the registered holders of the Securities including, without limitation certain registration rights with respect to the Underlying Shares; and WHEREAS, the Company and the Investors have agreed to enter into this Agreement in connection with the Company’s agreement to provide such additional rights to each of them. NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this Agreement, and for other good and valuable consideration the receipt and adequacy of which are hereby acknowledged, the Company and the Investors agree as follows: 1.Definitions.In addition to the terms defined elsewhere in this Agreement, (a) capitalized terms that are not otherwise defined herein have the meanings given to such terms in the Purchase Agreement, and (b) the following terms have the meanings indicated: “Certificate of Designations” means the Certificate of Designations, Preferences and other Rights and Qualifications of Series A Convertible Preferred Stock in the form of Exhibit A attached to the Purchase Agreement, as such may be amended from time to time. “Closing Price” means, for any date, the price determined by the first of the following clauses that applies: (i) if the Common Stock is then listed or quoted on the Trading 1 Market, the closing bid price per share of Common Stock for such date (or the nearest preceding date) on the Trading Market or exchange on which the Common Stock is then listed or quoted; or (ii) in all other cases, the fair market value of a share of Common Stock as determined by an independent appraiser selected in good faith by the Lead Investor. “Commission Comments” means written comments which are received by the Company from the Commission, and a copy of which shall have been provided by the Company to the Holder, to a filed Registration Statement which limit the amount of shares which may be included therein to a number of shares which is less than such amount sought to be included thereon as filed with the Commission. “Commission Guidance” means (i) any publicly-available written or oral guidance, comments, requirements or requests of the Commission staff, and (ii) the Securities Act. “Effective Date” means the date that a Registration Statement is declared effective by the
